DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 1. For instance, Allen US 2003/0090012 and Fujii US 2010/0321611 taken along or in combination, fails to disclose or suggest an optical film stack having a tuned reflective polarizer having a top surface, a bottom surface, a transmission axis, and a reflection axis; a half-wave retardation layer having a top surface, a bottom surface disposed on the top surface of the reflective polarizer, and a slow axis oriented substantially 45° with respect to the transmission axis of the reflective polarizer; and an absorbing polarizer having a bottom surface disposed on the top surface of the half- wave retardation layer and a transmission axis oriented substantially 90° with respect to the transmission axis of the reflective polarizer; wherein the tuned reflective polarizer is tuned to compensate wavelength dispersion of the half-wave retardation layer”.  Claim 2 is depended on claim 1 so it is allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871